Title: From Thomas Jefferson to William Radford, 30 November 1822
From: Jefferson, Thomas
To: Radford, William


Dear Sir
Monto
Nov. 30. 22
The enquiries you make in your favor of the 19. are perfectly proper, and I am happy in the occasion they furnish me of explaining to you the solidity of the titles of the lands of Poplar Forest conveyed to you.I have in my possession mr Wayles’s land books in which are recorded the title papers of all the lands he owned, from the patent thro all the subseqt conveyances down to himself. the title to the Pop. For. is short. it was patented by parson Wm Stith descended on his youngest & only surviving daughter and child Mrs Pasteur, who sold it to Colo P. Randolph who sold it to mr Wayles and all in correct form. on his death and the partition of his estate (which was made under the orders of Charles city court) between his 3. daurs mrs J. mrs E & mrs S. the Pop. For. was among other lands allotted to mrs Jefferson. we afterwds joined in a deed of settlement the object of which was to secure  these lands to her issue and on failure of that only the remr to myself. the trustees were Nicholas and Charles Lewis, both of this county the one of whom died soon after, the other about 15. or 20. y. ago. the decd is long, providing for several contingencies which never happened, but of the part of it providing for that which did happen & which governs the property I now inclose you a copy. you will percieve that in the case of my being the survivor it authorises me to convey the land in any parts or proportions, and on any condns to any descendant of hers. I conveyed first 1000. & then 400. as to my daur Randolph. these are the lands which are held under her deed by mrs Mosely mr Yancey & yourself. of the piece lying between those lines & Bear branch which I conveyed to make up Bankhead’s agreement with yourself and mr Yancey I kept a copy of my deed, but it is not here. it is among my papers in Bedfd & I do not recollect whether my convce was to my grand daur Anne C. Bankhead or directly to yourselves. it being notoriously intended as an advancement for her and sold for her benefit to you I may have made the convce direct to you. but I do not expect I did. if however I did so, and the purpose does not appear sfftly to bring it within my regular authority it shall be made good  in form as well as substance by a convce to my grson and a reconveyance from him to the deed for the lands I pledged to the bank US for mr Nicholas’s debt my gr. son is a party. the only case in which this formality has not been observed is in that of mr Johnson with whom I exchanged 10. or 15. as for his convence. I had no grand child then of age, and as a present security to him I made it a deed of exchange in which case as you know the lands given & taken in exchange stand mutually pledged by law to warrant each other on eviction of title and I always intended as soon as my gr. son T. J. R. shd come of age to confirm the title thro him. I have often mentd it to him but it has so happened that we were never there together for any time & I have not the papers to draw the deed here. but my first visit to that place shall certainly close this case also the only one not in full form. the accident of a fractured arm is to confine me till Xmas day as my physician tells me. it will then be too cold for me to go to Bedfd until the spring. in April I shall go to settle my gr. son Fr. Eppes at the Pop. For. he will then be in place to become the channel of correcting any defects of form not observed. he was married two days ago and in his newly acquired spouse will add to your nbhood a most amiable and valble member. with my friendly respects to enquiring neighbors there accept assurances for yourself of my great esteem and attachmentTh: J